 



November 18, 2020

 

Jiya Acquisition Corp.
628 Middlefield Road
Palo Alto, CA 94301

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Jiya Acquisition Corp., a Delaware corporation (the “Company”), and
Citigroup Global Markets Inc. as representative (the “Representative”) of the
several underwriters (each, an “Underwriter” and collectively, the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of up to 10,000,000 of the Company’s Class A common stock,
par value $0.0001 per share (the “Class A Common Stock”). The Class A Common
Stock will be sold in the Public Offering pursuant to a registration statement
on Form S-1 and prospectus (the “Prospectus”) filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”) and the Company has
applied to have the Class A Common Stock listed on The Nasdaq Capital Market.
Certain capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Jiya Holding Company LLC (the “Sponsor”) and the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each of the undersigned individuals, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1.       The Sponsor and each Insider agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall i) vote any shares of
Common Stock (as defined below) owned by it, him or her in favor of any proposed
Business Combination and ii) not redeem any shares of Common Stock owned by it,
him or her in connection with such stockholder approval. If the Company seeks to
consummate a proposed Business Combination by engaging in a tender offer, the
Sponsor and each Insider agrees that it, he or she will not sell or tender any
shares of Common Stock owned by it, him or her in connection therewith.

 

2.       The Sponsor and each Insider hereby agrees that in the event that the
Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s second amended and restated
certificate of incorporation (as it may be amended from time to time, the
“Charter”), the Sponsor and each Insider shall take all reasonable steps to
cause the Company to iii) cease all

 

 

 

operations except for the purpose of winding up, iv) as promptly as reasonably
possible but not more than ten business days thereafter, redeem 100% of the
shares of Class A Common Stock sold in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account (as defined below), including interest
earned on the funds held in the Trust Account and not previously released to the
Company (less taxes payable and up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish all Public Stockholders’ (as defined
below) rights as stockholders (including the right to receive further
liquidating distributions, if any), and v) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, liquidate and dissolve,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Sponsor
and each Insider agrees to not propose any amendment to the Charter to modify
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
the required time period set forth in the Charter or with respect to any other
material provisions relating to stockholders’ rights or pre-initial business
combination activity, unless the Company provides its Public Stockholders with
the opportunity to redeem their Offering Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest earned on the funds
held in the Trust Account and not previously released to the Company to pay its
taxes, divided by the number of then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with (1) the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination, or (2) a stockholder vote
to approve an amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company has
not consummated a Business Combination within the time period set forth in the
Charter or with respect to any other material provisions relating to
stockholders’ rights or pre-initial business combination activity or in the
context of a tender offer made by the Company to purchase Offering Shares
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within the time period set forth in the Charter).

 

3.       During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, vi) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent

 

2 

 

position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Commission promulgated thereunder,
with respect to, any shares of Common Stock (including, but not limited to,
Founder Shares) or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, him or her, vii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any shares of Common
Stock (including, but not limited to, Founder Shares) or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, him or her, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, or viii) publicly announce
any intention to effect any transaction specified in clause ‎(i) or ‎(ii). Each
of the Insiders and the Sponsor acknowledges and agrees that, prior to the
effective date of any release or waiver, of the restrictions set forth in this
paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
the release or waiver is effected solely to permit a transfer not for
consideration and the transferee has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 

4.       In the event of the liquidation of the Trust Account upon the failure
of the Company to consummate its initial Business Combination within the time
period set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened) to which the
Company may become subject as a result of any claim by ix) any third party for
services rendered or products sold to the Company or x) any prospective target
business with which the Company has entered into a written letter of intent,
confidentiality or other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets,
less taxes payable, (y) shall not apply to any claims by a third party or a
Target which executed a waiver of any and all rights to the monies held in the
Trust Account (whether or not such waiver is enforceable) and (z) shall not
apply to any claims under the Company’s indemnity of the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

3 

 

5.       To the extent that the Underwriters do not exercise their
over-allotment option to purchase up to an additional 1,500,000 shares of Common
Stock within 45 days from the date of the Prospectus (and as further described
in the Prospectus), the Sponsor agrees to forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 375,000 multiplied by a fraction, xi)
the numerator of which is 1,500,000 minus the number of shares of Common Stock
purchased by the Underwriters upon the exercise of their over-allotment option,
and xii) the denominator of which is 1,500,000. The forfeiture will be adjusted
to the extent that the over-allotment option is not exercised in full by the
Underwriters so that the Founder Shares will represent an aggregate of 20.0% of
the Company’s issued and outstanding shares of Class A Common Stock after the
Public Offering (without giving effect to the issuance of Private Placement
Shares (as defined below)). The Sponsor further agrees that to the extent that
the size of the Public Offering is increased or decreased, the Company will
purchase or sell shares of Common Stock or effect a share repurchase or share
capitalization, as applicable, immediately prior to the consummation of the
Public Offering in such amount as to maintain the ownership of the initial
shareholders prior to the Public Offering at 20.0% of its issued and outstanding
Capital Shares upon the consummation of the Public Offering. In connection with
such increase or decrease in the size of the Public Offering, then (1) the
references to 1,500,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15% of
the number of Public Shares issued in the Public Offering and (2) the reference
to 375,000 in the formula set forth in the first sentence of this paragraph
shall be adjusted to such number of Founder Shares that the Sponsor would have
to surrender to the Company in order for the initial shareholders to hold an
aggregate of 20.0% of the Company’s issued and outstanding shares of Class A
Common Stock after the Public Offering.

 

6.       The Sponsor and each Insider hereby agrees and acknowledges that: xiii)
the Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), and 7(b), as applicable, of this Letter
Agreement xiv) monetary damages may not be an adequate remedy for such breach
and xv) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.       b) The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Founder Shares (or any shares of Class A Common Stock issuable upon
conversion thereof) until the earlier of (1) one year after the completion of
the Company’s initial Business Combination and (2) subsequent to the Business
Combination, (x) if the closing price of the Class A Common Stock equals or
exceeds $12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 120 days after the Company’s
initial Business Combination or (y) the date on which the Company completes a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of Class A Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

4 

 

(b)       The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Shares or Forward Purchase Shares, until 30 days
after the completion of a Business Combination (the “Private Placement Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c)       Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Shares or Forward Purchase
Shares that are held by the Sponsor, any Insider or any of their permitted
transferees (that have complied with this paragraph 7(c)), are permitted ii) to
the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors, any members or partners of the Company’s
sponsor or their affiliates, any affiliates of the Company’s sponsor, or any
employees of such affiliates; iii) in the case of an individual, by gift to a
member of such individual’s immediate family or to a trust, the beneficiary of
which is a member of such individual’s immediate family, an affiliate of such
individual or to a charitable organization; iv) in the case of an individual, by
virtue of laws of descent and distribution upon death of such individual; v) in
the case of an individual, pursuant to a qualified domestic relations order; vi)
by private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
securities were originally purchased; vii) in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; viii) by
virtue of the laws of the State of Delaware or the Sponsor’s limited liability
company agreement upon dissolution of the Sponsor; or ix) in the event of the
Company’s liquidation, merger, capital stock exchange or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Class A Common Stock for cash, securities or other
property subsequent to the Company’s completion of an initial Business
Combination; provided, however, that in the case of clauses ‎(i) through ‎(v) or
‎(vii), these permitted transferees must enter into a written agreement with the
Company agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement (including provisions relating to
voting, the Trust Account and liquidating distributions).

 

8.       The Sponsor and each Insider represents and warrants that it, he or she
has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has

 

5 

 

never been convicted of, or pleaded guilty to, any crime x) involving fraud, xi)
relating to any financial transaction or handling of funds of another person, or
xii) pertaining to any dealings in any securities and it, he or she is not
currently a defendant in any such criminal proceeding.

 

9.       Except as disclosed in the Prospectus, neither the Sponsor nor any
officer, nor any affiliate of the Sponsor or any officer, nor any director of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, non-cash payments, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate, the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $200,000 made to the Company by the
Sponsor; $270,000 per year of base salary to Rekha Hemrajani, Chief Executive
Officer of the Company; payments to the Sponsor for certain office space,
secretarial and administrative services as may be reasonably required by the
Company of $10,000 per month; and repayment of loans, if any, and on such terms
as to be determined by the Company from time to time, made by the Sponsor or an
affiliate of the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into shares at a price of $10.00 per share at the
option of the lender. Such shares would be identical to the Private Placement
Shares, including as to exercise price, exercisability and exercise period.

 

10.       The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11.       As used herein, xiii) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
xiv) “Common Stock” shall mean the Class A common stock and Class B common
stock; xv) “Founder Shares” shall mean the 2,875,000 shares of Class B common
stock issued and outstanding (up to 375,000 Shares of which are subject to
complete or partial forfeiture if the over-allotment option is not exercised by
the Underwriters); xvi) “Initial Stockholders” shall mean the Sponsor and any
Insider that holds Founder Shares; xvii) “Private Placement Shares” shall mean
the up to 500,000 private placement shares of Class A Common Stock (or up to
530,000 shares of Class A Common Stock if the underwriters’ over-allotment
option is exercised in full) that the Sponsor has agreed to purchase at a price
of $10.00 per share in a private placement that shall occur simultaneously with
the consummation of the Public

 

6 

 

Offering; (vi) “Forward Purchase Shares” shall mean the up to 2,500,000 shares
of Class A Common Stock that the Sponsor has agreed to purchase at a price of
$10.00 per share, in a private placement that may close simultaneously with the
closing of the Company’s initial business combination as described in the
Prospectus; (vii) “Public Stockholders” shall mean the holders of securities
issued in the Public Offering; (viii) “Trust Account” shall mean the trust fund
into which a portion of the net proceeds of the Public Offering and the sale of
the Private Placement Shares shall be deposited; and (ix) “Transfer” shall mean
the (1) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (2) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (3) public announcement of any intention to
effect any transaction specified in clause ‎(A) or ‎(B).

 

12.       The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

13.       This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14.       No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15.       Nothing in this Letter Agreement shall be construed to confer upon, or
give to, any person or corporation other than the parties hereto any right,
remedy or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

7 

 

16.       This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

17.       This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18.       This Letter Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York. The parties hereto xviii)
all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive and
xix) waive any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

19.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

20.       This Letter Agreement shall terminate on the earlier of xx) the
expiration of the Lock-up Periods or xxi) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by December 31,
2021; provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation.

 

[Signature Page Follows]

 

8 

 

 

Sincerely,

 

JIYA HOLDING COMPANY LLC 

          By:

 /s/  Richard Van Doren

    Name:  Richard Van Doren     Title:    Chief Financial Officer

 

 

   /s/ Rekha Hemrajani   Rekha Hemrajani        /s/ Richard Van Doren   Richard
Van Doren        /s/ Cory Freedland, Ph.D.   Cory Freedland, Ph.D.        /s/
Srinivas Akkaraju, M.D., Ph.D.   Srinivas Akkaraju, M.D., Ph.D.        /s/ Perry
Karsen   Perry Karsen        /s/ Pamela Klein  

Pamela Klein

      /s/ Daniel Spiegelman  

Daniel Spiegelman

      /s/ Steve Kelsey  

Steve Kelsey

      /s/ Mayank Gandhi, M.D.   Mayank Gandhi, M.D.





 

 

 

Acknowledged and Agreed:

 

JIYA ACQUISITION CORP.

          By:  /s/ Rekha Hemrajani     Name: Rekha Hemrajani     Title: Chief
Executive Officer  

 



[Signature Page to Letter Agreement]

 